United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 11-2520
                                    ___________

Minor Lee McNeil,                    *
                                     *
          Appellant,                 *
                                     * Appeal from the United States
    v.                               * Tax Court.
                                     *
Commissioner of Internal Revenue,    * [UNPUBLISHED]
                                     *
          Appellee.                  *
                                ___________

                              Submitted: January 4, 2012
                                 Filed: January 10, 2012
                                  ___________

Before WOLLMAN, SMITH, and GRUENDER Circuit Judges.
                           ___________

PER CURIAM.

       Minor McNeil challenges the tax court’s1 decisions upholding determinations
by the Commissioner of Internal Revenue that he was liable for deficiencies in income
taxes, additions to tax, and penalties for filing frivolous tax returns for the 2006 and
2007 tax years. Having carefully reviewed the record and the parties’ arguments on
appeal, see Campbell v. Comm’r, 164 F.3d 1140, 1142 (8th Cir. 1999) (tax court’s
findings of fact are reviewed for clear error, and its legal conclusions are reviewed de
novo), we agree with the tax court’s decisions and find no basis for reversal, see Page
v. Comm’r, 823 F.2d 1263, 1272 (8th Cir. 1987) (Commissioner’s additions to tax

      1
       The Honorable David Laro, United States Tax Court Judge.
was entitled to presumption of correctness, and appellants bore burden of proving
such determinations were improper); Denison v. Comm’r, 751 F.2d 241, 242 (8th Cir.
1984) (rejecting as frivolous taxpayer’s arguments that wages were not income and
that Code was unconstitutional to extent it imposed tax on income from services); cf.
United States v. Marston, 517 F.3d 996, 1001 (8th Cir. 2008) (in appeal from
conviction for tax evasion, noting that tax return containing only zeros and no
information regarding gross income or deductions claimed, or only protest
information, is not considered valid return).

       In addition, we conclude that the tax court did not abuse its discretion in its
evidentiary rulings. See Sparkman v. Comm’r, 509 F.3d 1149, 1156 (9th Cir. 2007)
(tax court’s evidentiary rulings are reviewed for abuse of discretion and will not be
reversed absent showing of prejudice).

     Accordingly, we affirm. See 8th Cir. R. 47B. We also deny the pending
motions.
                    ______________________________




                                         -2-